Mr. Justice Dibell delivered the opinion of the court. 2. Evidence, § 444*—when opinions of physician partly based on subjective symptoms competent. Opinions of a physician founded in part upon subjective symptoms, the knowledge of which is derived by the physician during the treatment of the patient, are competent. 3. Evidence, § 444*—when medical witness may testify as to subjective symptoms. A medical witness is not disqualified from giving his opinion founded on subjective symptoms by the mere fact that after having treated the patient for some time he became a witness in his behalf. 4. Municipal corporations, § 1085*—when presumed to have had notice of defect in street. A city is presumed to have had notice of a hole in the street around an iron pipe and water faucet, three feet wide and from four to eighteen inches deep, so as to have had time to repair it where the hole has existed in substantially the same condition for more than two and a half months. 5. Municipal corporations, § 972*—when required to keep street in condition for pedestrians. Where a pedestrian walking upon a street in which no sidewalk had been laid was injured by falling into a hole therein soon after reaching the portion of the street where the sidewalk began, and while actually attempting to get upon the same, it was held that the city should have anticipated the use of that portion of the street by pedestrians and was therefore liable for failure to exercise reasonable care to keep it in a reasonably safe condition for such use. 6. Damages, § 115*—when verdict for personal injuries not excessive. A verdict for $2,000 in favor of a contractor for temporary injuries to his knee joint and leg, held not excessive. 7. Instructions, § 151*—when properly refused. Requested instructions covered by the main charge are properly refused. 8. Instructions, § 13*—when properly refused. Requested instructions which are involved are properly refused.